Citation Nr: 1410246	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than January 4, 2010, for the award of Chapter 35 Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, Atlanta Education Center.  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In March 2007, the RO determined that the Veteran was permanently and totally disabled and granted basic eligibility to DEA benefits from March 5, 2003.  Information in the education folder indicates that the Veteran was notified of this decision by letter dated April 3, 2007.

2.  By letter dated April 7, 2008, the Veteran was further notified that basic eligibility for DEA was established under Chapter 35 from March 5, 2003.

3.  VA received the appellant's claim for VA education benefits on January 4, 2011.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education pursued by the appellant for the period prior to January 4, 2010.  38 U.S.C.A. §§ 3513, 5101, 5113 (West 2002); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist).  

In the present case, the Board acknowledges that a VCAA letter was not sent to the appellant.  The Board notes, however, that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  As will be explained in further detail below, in this particular case, the law is dispositive of the claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

Analysis

In a March 2007 decision, the RO determined that the Veteran was permanently and totally disabled effective from March 5, 2003.  This decision also established basic eligibility to DEA benefits from March 5, 2003.  Information in the education folder indicates that the Veteran was notified of this decision by letter dated April 3, 2007.  See September 2011 Statement of the Case.

In her notice of disagreement, the appellant argued that her father never got the letter in 2007.  On review, the Board is unable to locate this letter in the education folder or the Veteran's virtual VA folder.  Nonetheless, the March 2007 rating decision was clearly promulgated and the Board notes that there is a presumption of regularity that attends the administrative functions of the government.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).

Even assuming, without conceding, that the Veteran did not receive this letter, the Board observes that he was sent a letter on April 7, 2008 which again advised that entitlement to DEA benefits was established from March 5, 2003.  

On January 4, 2011, VA received a Dependent's Application for VA Education Benefits.  The appellant reported vocational or trade school for the periods from 1993 to 1995, 1995 to 1997, and 1998 to 2000.  She also reported college enrollment from 2002 to 2005.  

In January 2011, VA sent the appellant a letter advising that she was entitled to DEA benefits and her choices for the beginning date for eligibility were March 5, 2003 (the date her father became totally disabled for VA purposes), or April 3, 2007 (the date of the letter informing her father of VA's decision that he was permanently and totally disabled), or any date between those two dates.  She was further advised that although she could elect these dates to begin benefits, VA regulations prevented paying for training she took more than one year before they received her claim.  Thus, they could not pay her benefits before January 4, 2010.  

In February 2011, the appellant responded that she was choosing March 5, 2003.  She subsequently requested to change her election date to the notification date (April 3, 2007), because this was the latest and most advantageous date.  

In her notice of disagreement and a statement submitted with her VA Form 9, the appellant argued that she should be entitled to retroactive educational benefits for the period from 2003 to 2005.  She argued that her father was not notified of these benefits and if he was, he would have let her know immediately because he knew about the financial burdens and hardships associated with her student loans.  She also asserted that her brother was entitled to these benefits.  The current appeal, however, relates solely to the appellant's entitlement and any questions as to her brother's eligibility are not for consideration by the Board.  

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030 (2013). 

The general rule with respect to the commencing date for payment of Chapter 35 benefits - where a person eligible to receive educational assistance under Chapter 35 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing - is that the commencing date can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.3130(e), 21.4131(d).
.
The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b). 

A claim is a formal claim when the claimant (or his or her authorized representative) files the claim with VA, and (1) the claim is a claim for (i) educational assistance; (ii) an increase in educational assistance; or (iii) an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form.  38 C.F.R. § 21.1029(d). 

Pursuant to 38 C.F.R. § 21.1029(e)(1) , if a form (either paper or electronic) has been prescribed under this part to use in claiming the benefit sought, the term informal claim means (i) any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or (ii) a claim from an individual or from an authorized representative on that individual's behalf for a benefit described in paragraph (d)(1)(i) of this section that is filed in a document other than in the prescribed form. 

The act of enrolling in an approved educational institution or training establishment is not an informal claim.  38 C.F.R. § 21.1029(e)(4).

On review, a claim for education benefits was not received prior to January 4, 2011.  Thus, payment of Chapter 35 benefits normally would be prohibited prior to January 4, 2010.  

A potential exception to this rule is set out at 38 U.S.C.A. § 5113.  That exception, however, applies only if, among other things, the individual seeking benefits submits an application within one year of the date that VA made the rating decision establishing the existence of the Veteran's service-connected disability, permanent in nature.  See 38 U.S.C.A. §§ 5113(b); 38 C.F.R. § 21.4131(e).

As noted, the appellant's claim for educational benefits was first received on January 4, 2011, which is more than one year after the Veteran found out he was entitled to a permanent and total disability rating.  Thus, the exception set out at 38 U.S.C.A. § 5113 does not apply. 

In summary, the law as discussed above does not provide for payment of educational benefits in this case prior to January 4, 2010.  The claim for an earlier effective date, to include retroactive benefits, must be denied.
ORDER

Entitlement to an effective date earlier than January 4, 2010, for the award of Chapter 35 DEA benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


